                      Case 15-12284-LSS           Doc 559       Filed 02/14/20       Page 1 of 20



                                   UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARB

In re                                                         Chapter 1l

MILLENNIUM LAB HOLDINGS II, LLC,                              Case   No. 15-12284 (LSS)
et al.,
                                                              (Jointly Administered)
                               I
                    Debtors.
                                                              Hearing Date: March 23,2020 at 10:30 a.m. (ET)
                                                              Objection Deadline: February 28,2020 at 4:00 p.m. (ET)

            MOTION FOR ENTRY OF AN ORDER (I) REOPENING THE BANKRUTCY
           CASES PURSUANT TO BANKRUPTCY CODE SECTION 350 AND RULE 5OIO
        OF THE F'EDERAL RULBS OF BANKRUPTCY PROCEDURE AND (II) ENFORCING
         THE PLAN TO REQUIRE MILLENNIUM HEALTH, LLC TO FUND DRAWS ON
                    LOAN AGREEMBNTS        VE,D I]NDER THE PI,AN

                Marc S. Kirschner, as Trustee (the "Trustee") of the Millennium Corporate Claim Trust

     (the "Corporate Claim Trust") and Millennium Lender Claim Trust (the "Lender Claim

     Trustr" and together with the Corporate Claim Trust, the "Claim Trusts") established under the

    Amended Prepackøged Joint Plan of Reorganization of Millennium Lah floldings, II, LLC, et al.

     (the "PIan"), the Millennium Corporate Claim Trust Agreement (the "Corporate Claim Trust

    Agreement") and the Millennium Lender Claim Trust Agreement (the "Lender Claim Trust

    Agreement," and together               with the     Corporate Claim Trust Agreement,               the "Trust
     Agreements"), by and through its undersigned co-counsel, respectfully submits this Molion For

    Entry Of An Order (l) Reopening These Chapler I I Cases Pursuant To Banlcruptcy Code Seclion

     350 and Rule 5010 O.f The Federal Rules 0.f Banlcruptcy Procedure and                 (lI) Enlbrcing the Plan




     I    The pre-confirmation and pre-effective date Debtors and the last four digits of their respective taxpayer
          identification numbers were as follows: Millennium Lab Holdings II, LLC (5299); Millennium Health, t,LC
          (5558); and RxAnte, LLC (0219). The Debtors' address is 16981 YiaTazon, San Diego, California 92127.



     {1089.00r-w00ó0271,}
                 Case 15-12284-LSS         Doc 559         Filed 02/14/20      Page 2 of 20




to Require Millennium Health, LLC to Fund Draws on Loan Agreements Approved Under the

Plan (the "Motion").2 In supporl of the Motion, the Trustee respectfully states as follows:

                                     PRELIMINARY STÄTEMENT

         In   excess    of $2 billion of claims and causes of action of the Reorganized Debtors             and

Reorganized Debtors' lenders were assigned             to the Claim Trusts under the Plan, with             the

exception       of   certain claims released under the      Plan. The Claim Trusts were key to              the

prepackaged bankruptcy of the Reorganized Debtors. To assure the              viability of the Claim Trusts,

the Plan provides for their funding through outright cash contributions by the Reorganized

Debtors aggregating $13 million         of "initial funding" and a no-interest "Trust Delayed Draw

Facility" of $7 million under the Loan Agreements that would kick in when the initial funding

contribution was depleted. All of the initial $13 million of "initial funding" has been supplied to

the Claim Trusts and permissibly used to effectuate the Claim Trusts' purposes. The Claim

Trusts have complied with all their obligations and conditions precedents to draw under the Loan

Agreements, but Reorganized Debtor Millennium Health, LLC (the "Company"), the lender for

the Trust Delayed Draw Facility under the Loan Agreements, has refused to honor draw down

requests in December20lg and January 2020 aggregating $705,320.13.




2   The Plan is Docket No. 195-1 and the Findings of Fact, Conclusions of Law and Order (l) Approving the (A)
    Prepetition Solicitation Procedures, (B) Forrns of Ballots, (C) Adequacy of Disclosure Statement Pursuant to
    Sections I t25 and I126(c) of the Bankruptcy Code, and (D) Form and Manner of Notice of Conbined Hearing
    and Commencement of Chapler I I Cases, ønd (ll) Confirming the Prepackaged Joint Chapter I I Plan of
    Reorganization of Millennium Lab Holdings Il, LLC, et al., dated Dec. 14,2015 ("Confirmation Order") is
    Docket No. 195. The Corporate Claim Trust Agreement and Lender Claim Trust Agreement are Exhibit A
    (Docket No. 179-1) and Exhibit B (Docket No. 179-2), respectively, to Third Plun Supplentent.for the Amended
    PrepackagedJoint Plan o.f Reorganization of Millennium Lab lloldings II, LLC, et al. fDocketNo. l79l (the
    "Third Plan Supplement"). The Corporate Claim Trust Loan Agreement and the Lender Claim Trust Loan
    Agreement (collectively, the "Loan Agreements") for the "'Irust Delayed Draw Facility" set fofth in the Plan,
    are Exhibits I (Docket No. 179-9) and Exhibit J (Docket No. 179-10), respectively, to the Third Plan
    Supplernent. Capitalized terms not otherwise defined herein shall have the meaning ascribed to such terms in
    the Plan.




{lo89.o0r-w0060271.)                                   2
                     Case 15-12284-LSS                 Doc 559       Filed 02/14/20   Page 3 of 20




              In March 2018, the Reorganized Debtors obtained an order closing the above-captioned

chapter I 1 cases (the "Cases") to, inter alia, save payments of fees to the U.S. Trustee. Such

order is expressly without prejudice to the right of the Trustee or any other party in interest to

seek    to reopen the Cases. As this Court has retained jurisdiction over the Cases to the extent

necessary          or appropriate to implement the Plan as well as over disputes that may arise in

connection with the consummation, interpretation or enforcement of the Plan, the Trustee hereby

moves to reopen the Cases and for entry of an order compelling compliance by the Company

with the Plan and Loan Agreements.

                                                      JURISDICTIO N 8¿ VRNIIE

              1.              The Court has jurisdiction over this proceeding pursuant to the Confirmation

Order and Article                 IX of the Plan,   specif,rcally Sections IX.A(vii), (viii), and (xv) thereof which

read:

              Pursuant to sections 105(c) and 1142 of the Bankruptcy Code and notwithstanding the
              entry of the Confirmation Order and the occurrence of the Effective Date, the Bankruptcy
              Court shall, after the Effective Date, retain such jurisdiction over the Chapter 11 Cases
              and all Entities with respect to all matters related to the Chapter 11 Cases, the Debtors or
              this Plan as legally permissible, including, without limitation, jurisdiction to:

              (vii) enter such orders as may be necessary or appropriate to implement or consummate
              the provisions of this Plan and all other contracts, instruments, releases and other
              agreements or documents adopted in connection with this Plan, the Plan Supplement or
              the Disclosure Statement.

              (viii) resolve any    cases, controversies, suits or disputes that may arise in
              connection with the consummation, interpretation or enforcement of this Plan or
              any Entity's obligations incurred in connection with this Plan;

              (xv) resolve any other matters that may arise in connection with or relate to this
              Plan, the Disclosure Statement, the Confirmation Order or any contract,
              instrument, release indenture or other agreement or document adopted in
              connection with this Plan or the Disclosure Statement.

              2.              This Court has jurisdiction over this matter pursuant to 28 U.S.C. $$ 157 and

1334. See In re A.H. Robbins Co." Inc., 86 F.3d 364,373 (4th Cit. 2017) (holding that court had


{ l 089.00r   -w0060271   ,   }                                  J
                 Case 15-12284-LSS          Doc 559         Filed 02/14/20      Page 4 of 20



"arising in" and "related to" jurisdiction over dispute the resolution of which would affect the

amount each claimant would receive from post-confirmation claims trust);                           In re    FAH

Liquidating Corp., 567 B.R. 464, 471(Bankr. D. Del. 2017) (holding that court had jurisdiction

over post-confirmation dispute involving alleged violation of an asset purchase agreement, the

terms of which were inseparable from the plan and from the bankruptcy case itself);                         In re

Fruehauf Trailer Corp., 369 B.R. 817 (Bankr.                D. Del. 2001) (holding that court had           post-

confirmation jurisdiction over adversary proceeding against former trustee of liquidating trust

who failed to properly execute his duties under the liquidating trust agreement).

         3.          This matter is a core proceeding within the meaning of 28 U.S.C. $ 157(bX2).

         4.          Venue is proper pursuant to 28 U.S.C. $$ 1408 and 1409.

         5.          The statutory predicates for the relief requested herein are sections 105(a) and

350(b) of title      1i of the United   States Bankruptcy Code (the "Bankruptcy Code"), and Rule

5010 of the Federal Rules of Bankruptcy Procedure (the "Bankruptcy Rules").

                                          RELIBF             I]ESTEt)

         6.          By this Motion, the Trustee seeks entry of an order (i) reopening the                 Cases


pursuant to Bankruptcy Code Section 350 and Bankruptcy Rule 50i0, (ii) enforcing the Plan as

against the reorganized Company           to require it to fund the $7 million Trust Delayed Draw

Facility to the Claim Trusts; and (iii) granting such other and further relief to the Claim Trusts              as


the Court may deem just and proper.3

                                              BACKGROUND


3   Th" Trust Agreements provide that the Claim Trusts shall be dissolved on Decembel'21,2020, unless the Trusts
    are extended by Court order. See Trust Agreements, Att. X. A motion to extend the Claim Trusts, however,
    cannot be made until within six (6) months prior to December 21 , 2020. See Trust Agreements, Art. X; Plan,
    Art. V.G.i. In addition to the instant Motion, the Trustee anticipates moving to extend the Claim Trusts within
    the appropriate time period. If the Court grants the Trustee's Motion to reopen the Cases to accord the relief
    sought herein, the Trustee requests the Cases rernain open to permit the Trustee to move to extend the term of
    the Claim Trusts.



{ 1089,001-w0060271. )                                  4
                Case 15-12284-LSS           Doc 559        Filed 02/14/20   Page 5 of 20




I.        The Establishment of the Claim Trusts

          7.           Each   of the Reorganized   Debtors filed voluntary petitions   for relief   under

chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the District of

Delaware on November 10, 2015, and thereby commenced chapter 11 cases which were jointly

administered under Case No. l5-12284 (collectively, the "Cases").

          8.           The Reorganized Debtors' prepackaged Plan of reorganization provided, inter

alia, for the creation of the Lender Claim Trust and the contribution to the Lender Claim Trust of

all individual claims and causes of action (except             Released Claims) initially belonging to

Consenting Lenders (as defined in the Plan), together with certain other assets (the "Lender

Claim Trust Assets"). The Plan also provided for the creation of the Corporate Claim Trust and

the contribution to the Corporate Claim Trust of all claims and causes               of    action   of   the

Reorganized Debtors (except Released Claims) (the "Corporate Claim                 Trust Assets,"        the

Lender Claim Trust Assets, together with the Corporate Claim Trust Assets, the "Trust Assets").

All   Lenders (as defined in the Plan) are benef,rcial holders of the Cotporate Claim Trust and all

Consenting Lenders (as defined in the Plan) are benefrcial holders of the Lender Claim Trust.

          9.           The Trust Agreements provide:

          The principal purpose of the [Claims Trusts] is to aid in the implementation of the Plan
          and the Confirmation Order, and therefore the fTrust Agreements] incorporate[ ] the
          provisions of the Plan and the Confirmation Order by this reference. To that end, the
          Trustee shall have full power and authority to take any action consistent with the purpose
          and provisions of the Plan, to seek any orders from the Bankruptcy Court in furtherance
          of implementation of the Plan that directly affect the interest of the [Claims Trusts], and
          to seek any orders from the Bankruptcy Courl solely in furtherance of thfese] fTrust
          Agreements].4

          10.          Section 4.1 of the Trust Agreements. which details the "role of the Trustee,"

provides that    "[i]n all circumstances, the Trustee shall act in the best   interests of   all [ ] Claim

4     Trust Agreements $ 2.7



{1089.001-w0060271.}                                   5
                   Case 15-12284-LSS          Doc 559         Filed 02/14/20       Page 6 of 20




Trust Beneficiaries and in furtherance of the purpose of the fClaim Trusts], and shall make

timely [distributions] and not unduly prolong the duration of the fClaim Trustsl."s

          11   .        Under Sections 4.2 oî the Trust Agreements

         The Trustee shall be deemed the appointed representative to, and may, except as
         otherwise provided in the Plan or the Conformation Order, prosecute, enforce, litigate,
         settle, compromise, transfer, or assign any such rights, claims, [retained causes of action],
         suits or proceedings as appropriate in favor of or against the [Claim Trusts], in
         accordance with the terms of the [Trusts Agreements], the Plan, the Conf,rrmation Order,
         and in the best interests of the fClaim Trusts] and the fClaim Trusts beneficiaries].6

          12.           Pursuant to Section 4.6(d) of the Trust Agreements:

         The Trustee shall, consistent with the Plan, retain Cash and fund one or more reserves, at
         any time and from time to time, with such amounts as the Trustee, in its reasonable
         discretion (after consultation with the Trust Advisory Board), deems reasonable and
         appropriate to ensure the fClaims Trusts] will be able to meet ftheir] obligations for fees,
         costs, and expenses as set for-th in Section a.6@) hereof.T

          13.           Under Sections 4.7 of the Trust Agreements, the Trustee shall make distributions

of all trust income and all net proceeds from the Trust Assets, from time to time, subject to

establishment of reasonable reserves for ongoing expected fees and expenses.S

          14.           Pursuant to the Plan, the Debtors were reorganized and all Lenders automatically

received a pro rata share of all the equity of the Company and a share of a $600 million secured

loan to the Company coming due December 21,2020. The Trustee is not privy to any current

activities of the Reorganized Debtors or their financial condition and, as noted above, owes

duties solely to the beneficiaries of the Claim Trusts.




5   Trust Agreements $ 4.1. Likewise, Section 2.5 of the Trust Agreements provides that the purpose of the Claim
    Trusts is to benefit the benefìciaries of the Claim Trusts and shall serve as "a mechanism for convefting to Cash
    the Trust Assets for the benefit of the [Clairn Trusts] Benefìciaries." Trust Agreements $ 2.5.
6   Trust Agreements $ 4.2.
7   Trust Agreements       S   4.6(d).
8    Trust Agreements $ 4.7; see also Plan , Article V.F and V.G; Trust Agreements   $ a.   1I   (g).




{ 1089.001-w0060271.}                                     6
                 Case 15-12284-LSS               Doc 559         Filed 02/14/20      Page 7 of 20



         15.           Pursuant   to the Plan, the Reorganized Debtors             agreed   to provide an initial
funding of $13 million (the "Initial Funding") to the Lender Claim Trust and the Corporate

Claim Trust. The Initial Funding consists of the following:

                   a.         An initial cash contribution to the Corporate Claim Trust in the amount of
                              $1 million; see Plan at Article V, Section F (ii);

                   b          An initial contribution to the Lender Claim Trust in the amount of                $2
                              million;   see Plan at   Article. V, Section G (ii); and

                   c          Reimbursement to the Claim Trusts, upon receipts of invoices, of fees and
                              expenses (including professional fees) in the aggregate amount of $ 10
                              million, without interest (the "Reimbursement Contribution Fund");
                              see id.

         16.           The Plan further provides that the Initial Funding "shall not be required to be

reimbursed."9

         17.           The Claim Trusts, on a monthly basis, through November 2019, submitted

invoices, approved by the Trustee and the Trust Advisory Board, to the Company for legal and

professional fees incurred              in   furtherance   of the Claim Trusts'        purposes. The Company

consistently and without objection promptly paid all amounts requested until the Initial Funding

was exhausted in December 2019.

         18.           All activities   and financial status of the Claim Trusts were timely made available

to the public on the Claim Trusts' website,                      b11p¡:4q.asç$"üus9ql_çrk",gqúriU_eu:Iuni-Lrqs*ts/,

including: (i) detailed descriptions of all litigation and confidential settlements achieved by the

Claim Trusts, (ii) an $18 million distribution to the Claim Trusts'beneficiaries in March2019,

and   (iii)   quarterly and annual unaudited financial statements regularly posted to the Claim

Trusts'website.




9   Plan, Art. V.F-(ii) and V.G(ii) (emphasis added).



{1089.001-w0060271.}                                         7
                  Case 15-12284-LSS         Doc 559       Filed 02/14/20   Page 8 of 20




          19.       In addition to the Initial Funding, the Plan provides for additional $7 million of

f,rnancing   for the Trusts pursuant to a "Trust Delayed Draw Facility." The availability of loans

under the Trust Delayed Draw Facility              is tied to the exhaustion of the $10            million

Reimbursement Contribution Fund, as set forth in the PIan:

         Once this $10,000,000 is exhausted, fthe Company] shall advance additional
         funds from the Trust Delayed Draw Facility (not to exceed $7,000,000 in the
         aggregate of all such funds advanced to both fthe Trusts]) in respect of fees and
         costs of the [Corporate Claim Trust] atthe request of the [Corporate Claim Trust]
         Advisory Board."1o

The Trust Delayed Draw Facility is also interest free f'or the Claim Trusts, but, unlike the Initial

Funding,     is   subject     to repayment of out of any    proceeds recovered from the litigation or

settlement of claims and causes of action after the Trust Delayed Draw Facility is effective and

loans thereunder have been made.

         20.           To implement the Plan's provisions for the funding of the Claim Trusts through

the Trust Delayed Draw Facility, the Plan provided for the entry by the Company, as Lender, and

the Trusts, as Borrowers, into two virtually identical loan agreements: the Lender Claim Trust

Loan Agreement and the Corporate Claim Trust Loan Agreement, both dated as of December 21,

2015 (the "Loan Agreements"). Both of the Loan Agreements were exhibits to the Plan and

constituted parts       thereof.ll The $7 million in aggregate amount of financing provided under

Loan Agreements is to be used by the Claim Trust drawing thereunder only to fuither the "Trust

Purpose," defined to mean:

         (x) hold the Trust Assets until liquidation, (y) liquidate (and converl to cash) the fTrusts
         Assets] on behalf of and for the benefit of. the [ ] Trust Beneficiaries, including without
         limitation, by pursuing, litigating, and/or settling any claims and/or causes of actions
         constituting fTrusts Assets], or by assignment, disposition or otherwise, and (z) distribute


l0   Plan, Article V.F(ii).
II   For the convenience of the Court, the Corporate Claim Trust Loan Agreement and Lender Claim Trust Loan
     Agreelnent are annexed hereto as Exhibits A and B, respectively.



{1089.001-w0060271.)                                  I
                   Case 15-12284-LSS             Doc 559         Filed 02/14/20      Page 9 of 20




            the Claim Proceeds.for the benefit of the [ ] Trust Beneficiaries, with no objection to
            continue or engage in the conduct ofa trade or business, except to the extent reasonably
            necessary to, and consistent with, the liquidating purposes of the Borrower, as such
            pulpose may be amended, supplemented and/or modified from time to time in accordance
            with the [Trust Agreements].12

            21.        Borrowing can occur under the Loan Agreements only after the entire amount of

the Initial Funding ($13 million) has been made available to the Claim Trusts and used in

furtherance of the Trust Purpose (the "Effective Date").13

            22.        The Claim Trusts, as Borrowers under the Loan Agreements, ate not obligated to

pay any amounts drawn thereunder "unless the Borrower has received proceeds from the [Trust

Assets], whether from settlement, litigation, settlement, judgment                         or   otherwise ("Claim

Proceeds")."14

            23.        On December 14, 2015, the Bankruptcy Court confirmed the Plan.                              The

Confirmation Order provides, consistent with the Plan, that the Court "shall retain exclusive

jurisdiction over all matters arising out of, and related to, the Chapter 11 Cases and the Plan to

the fullest extent permitted by law, including, but not limited to, the matters set forth in Article

IX.A of the Plan."l5

il.          The Closing of the Cases

            24.        On January 23, 2018, notwithstanding ongoing activity by the Trusts,                         the

Reorganized Debtors moved for the Cases to be closed citing the general absence of activity

requiring the involvement of the Bankruptcy Court and pointing to the administrative and



12      Loan Agreements g 6 (emphasis added).
I   3   Loan Agreements S g 1(a), 4.
14      Loan Agreements g l(b); see also Loan Agreements $ 8(c) ("[T]he Borrower shall not distribute any Claim
        Proceeds (or any other amounts or Trust Assets) to the fClaim Trusts beneficiaries] before all outstanding Loans
        and other amounts outstanding hereunder have been paid in full in cash.").
l5      Confirmation order $ 62.



{1089.00r -w0060271.   )                                     9
                      Case 15-12284-LSS        Doc 559       Filed 02/14/20        Page 10 of 20




financial burden on the Reorganized Debtors of the Cases remaining open, including the burden

of recently increased level of fees imposed by the U.S. Trustee.l6

            25.         In support of the requested relief, the Company represented to the Court that the

Claim Trusts "have been and continue to be funded by the Reorganized Debtors in accordance

with the Plan."l7 In granting the Reorganized Debtors' motion to close the Cases, the Court

explicitly noted the possibility that its jurisdiction could be invoked in the future: the Final

Decree and Order closing the Cases, which was entered on March 23, 2018, provides that its

entry "is without prejudice to the rights of the Reorganized Debtors or other parties in interest to

seek     to reopen any of the Reorganized Debtors' chapter 1 1 cases for cause pursuant to section

350(b) of the Bankruptcy Code."l8 An adversary proceeding commenced by the Lender Claim

Trust was explicitly excluded from the Final Decree closing the Cases and remains pending.l9

ilI.        The Receipt By the Claim Trusts of Settlement Proceeds

            26.         During the fiscal quafter ended June 30, 2018, the Claim Trusts entered into

confidential settlements with two potential defendants (the "2018 Settlements"). All of the cash

proceeds           of the 2018 Settlements (the "2018 Cash Settlement Proceeds"), except                    amounts

expended for payment            of Clam Trust Expenses, were            thereafter held    in the Trusts through
16     Reorganized Debtors' Motion.for Enîry of A Finat Deuee and Order Cktsing the Reorganized Dehtors'
       Chapter I I Cases Nunc Pro Tunc to Januaty 23, 2018 and Terminaling Certain Clains and Noticing Services
       [Dkt. No.5l4].
17     Id. at 9.
18 Final Decree       and Order Closing Reorganized Debtors' Chapter I I Cases and Terminaling, Certain Claims and
       Noticing Services, dated March 23,2018 [Dkt. No. 547] ("Final Decree") at fl 5; see also Reorganized Debtors'
       Motion.for Entry of ø Final Decree andOrder Closingthe Reorganized Dehtor,s'Chapter Il Cases Nunc Pro
       Tunc to ,Ianuary 23, 20t8 qnd Terminating Certain Claims ønd Noticing Services, dated Jan. 23,2018 [Dkt. No.
       514) at tf 24 ("[T]he entry of a final decree closing the Chapter 1 1 cases will (a) be without prejudice to
       creditors' rights to petition the Coufi to reopen any of the Chapter I 1 cases pursuant to section 350(b) of the
       Bankruptcy Code . . . ."); Tr. of Oral Ruling on Reorganized Debtors' Motion for Entry of a Final Decree and
       Order Closing the Reorganized Debtors' Chapter l1 Cases Pro Tunc to January 23,2018 and Terminating
       Certain Claims and Noticing Services, dated Mar. 20,2018 [Dkt. No. 5461at 6-9 ("[T]he bankruptcy cases may
       be reopened for cause . . . .[and] I do not intend to impact, nor am I impacting the confirmation order.").

te     Id. at tf 4.



{1089.001-w0060271.}                                       10
                 Case 15-12284-LSS              Doc 559      Filed 02/14/20            Page 11 of 20




approximately March 11,               2019. On or about such date, after reserving for                     ongoing

administrative expenses, including fees and expenses of professionals retained by the Trusts, the

Trusts made a distribution to its beneficiaries in the amount of               $ 18   million.

          27.        After giving effect to the $18 million distribution, the Trusts retained
approximately $20.S million. Maintaining such                         a   reserve   is consistent with the Trust
Agreements, which provide that the Initial Funding shall not be required to be reimbursed and

that the Trustee shall retain and fund such a reserve of cash for the Claim Trusts' anticipated

obligations for fees, costs and expenses.20 Both the amount                           of the 2018   Cash Settlement

Proceeds, the making          of the $18 million distribution and the reserves established by the Trusts

from such proceeds were disclosed publicly on the Claim Trusts' website on a timely basis.

IV.       The Reimbursement Contribution Fund Is Exhausted

          28.        Both prior to their receipt of the 2018 Cash Settlement Proceeds and thereafter,

while the Claim Trusts remained in possession of 2018 Cash Settlement Proceeds and made the

$18 million distribution, the Claim Trusts continued to present invoices on a timely basis for

Trust Claim expenses to the Company for reimbursement from the Initial Funding. Following

receipt   of 2018 Cash Settlement Proceeds, as before                   such time and following the $18 million

distribution, the Company continued to reimburse the Claim Trusts on a timely basis for Trust

Claim expenses against the Initial Funding. During the third quafter of 2019, Trust Claim

Expenses came, in the aggregale, to exceed the amount of $13                   million. As a result, by the end of

December 2019, the Initial Funding was exhausted and, as noted above, pursuant                               to   the


confirmed Plan, the Initial Funding need not be reimbursed by the Claim Trusts.21




20   See Plan,   Afticle V.F(ii) and V.G(ii); Trust Agreements   $   4.6(d)

2t   See Plan, Article   V.F(ii) and V.G(ii).



{ 1089,00t-woo6o27l. }                                     11
                Case 15-12284-LSS           Doc 559      Filed 02/14/20       Page 12 of 20




         29.        On December 19, 2019, the Trustee, in accordance with the Loan Agreements,

requested a loan in the amount      of $386,547.69 ("December Loan Request"), which loan, had it

been made, would have constituted a draw on the Trust Delayed Draw Facility, as implemented

pursuant to the Plan and Loan Agreements.22

         30.        On January 21,2020, the Company refused to fund the December Loan Request

claiming, incorrectly, that conditions for the funding of a loan under the Loan Agreements (a

"Loan") were not satisfied.23 The Company's position that,            as   of January 21,2020, there were

unsatisfied conditions precedent to its funding obligations under the Loan Agreements is without

merit and inconsistent with the plain language of the Plan and with the Loan Agreements.

         31.        On January 22,2020, the Trustee, in accordance with the Loan Agreements,

requested another loan         in the amount of        $318,772.44 ("January Loan Request," and

collectively with the December Loan Request, the "Loan Requests").24

IV.      The Company's Brroneous Interpretation of the Plan and Loan Agreements

         32.        The conditions for draws under the Loan Agreements are set forth in Section 1(a)

of each of the Loan Agreements, which section states in pertinent part as follows:

         Loans. The Borrower may borrow amounts under this Agreement .              ;
         provided, that (i) the aggregate principal amount of the Loans made
         hereunder plus the aggregate principal amount of all loans made under the
         Corporate Claim Trust Loan Agreement shall not exceed the Maximum
         Loan Amount at any time fi.e., $7,000,000], (ii) the proceeds of all Loans
         shall be used solely in furtherance of the Trust Purpose (including, but not
         limited to, for the avoidance of doubt, to fund and/or reimburse any of the
         fees, costs, and expenses of the professionals retained by the Borrower in
         connection therewith), (iii) no borrowing request hereunder shall request
         Loans in an amount that would exceed the Available Amount at such time
         and (iv) if, after giving effect to the making of a Loan, the aggregate


22   The December Loan Request is annexed hereto as Exhibit C.
23   Millennium's response to the December Loan Request is annexed hereto has Exhibit D
24   The January Loan Request is annexed hereto as Exhibit E.




{1089.001-w006027 r.}                                  12
                   Case 15-12284-LSS             Doc 559     Filed 02/14/20    Page 13 of 20




             principal amount of Loans made under this Agreement (including such
             Loan requested) plus the aggregate principal amount of all loans made
             under the Corporate Claim Trust Loan Agreement, in each case, as of the
             date of such Loan, would exceed the Maximum Loan Amount, then the
             amount of the requested Loan shall be automatically reduced to the
             Available Amount25 at such time (for the avoidance of doubt, no Loans
             may be requested or funded until ($13,000,000 has been contributed to the
             Trust by the Lender pursuant to Article V.F and Article V.G. of the Plan
             ("Non Loan Contributi ") and the entire smount of the Non Loan
             Contribution ltus been used by the Trusts ín furtherance of the Trust
             Purpose and/or the trust purpose under the Corporate Claim Trust
             Agreement, øs applicøbtQ.26

             33.           In rejecting the Trustee's request for a Loan, the Company relies on the provision

of the foregoing paragraph (bolded above), stating the requirement that the funding of Loans is

conditioned on the depletion of the entire amount of the Non Loan Contribution "in fuilherance

of the Trust Purpose." According to the position of the Company, due to that requirement, the

Claim Trusts cannot borrow under the Loan Agreements at any time when assets of the Claim

Trusts include cash.from any source (including cash proceeds of the liquidation of Trust Assets)

which is potentially available for the Trust Purpose or because the Claim Trusts already made                 a


distribution to beneficiaries of the Claim Trusts in March 2019. In other words, according to the

Company, a Loan is not being requested for the Trust Purpose so long as the Claim Trust has

other funds available to fund the administration of the Claim Trust. This position, however, finds

no support in either the Plan provisions setting forth the funding obligations of the Company or

in the Loan Agreements and is inconsistent with the Plan and Loan Agreeements.

             34.           Under the Loan Agreements, the term "Trust Purpose" simply means to

"liquidate (and convert to cash)" the Trust Assets, "by pursuing, litigating and/or settling any


25 "Available Amount" is defined under the Lender Claim Trust Loan Agreement as "at any measurement time, the
    Maximum Loan Amount minus the sum of (i) the aggregate principal alnount of the Loans made hereunder and
    (ii) the aggregate principal amount of the Ioans made under the Corporate Claim Trust Loan Agreement at such
     time." Lender Claim Trust Loan Agreement $ 6, "Definitions."
26   Loan Agreements g l(a) (emphasis added).



{ r089.00r   -w0060271.)                                   13
                Case 15-12284-LSS         Doc 559     Filed 02/14/20     Page 14 of 20




claims and/or causes of action." There is nothing in this definition from which it is possible to

infer a requirement that the Claim Trusts have depleted all other available sources of funding,

including cash proceeds from the liquidation              of Trust Assets recovered   before the Loan

Agreements became effective. Furthermore, the Trust Purpose includes the maintenance                  of

appropriate reserves for the payment of Trust Claim Expenses. As set forth            fl 12, supra, the
Trust Agreements provide that the Trustee "shall . . . retain Cash and fund one or more reserves"

for the payment of fees and expenses.

         35.           In addition to being unsupported by the Plan and the Loan      Agreements, the

Company's current position is inconsistent with its own reimbursement of Trust Claim Expenses

from the Reimbursement Contribution Fund. Under the relevant provisions of the Plan, the

Company was obligated to reimburse only expenses which were incurred for reasons that fall

squarely within the definition         of "Trust   Purpose." Specifically, the Plan provides that

"Reorganized Millennium shall be obligated            to pay the    reasonable fees and expenses of

administering the Retained [Claims Trusts] Causes             of Action." As noted    above, since the

effective date of the Plan, the Company has reimbursed the Claim Trusts for fees and expenses to

the full extent of the Reimbursement Contribution Fund. As a result, the Reimbursement

Contribution Fund has been exhausted        -   a fact that the Company cannot and does not dispute.

The consequences of the exhaustion of the $10 million Reimbursement Contribution Fund under

the Plan could not be clearer: "[o]nce this $10,000,000 is exhausted, Millennium shall advance

additional funds from the Trust Delayed Draw Facility (not              to   exceed $7,000,000   in   the

aggregate....)."27

          36.          The Company also assefts that, because the Claim Trusts were successful in

recovering Claim Proceeds and made distributions to beneficiaries of Claim Proceeds received

27   Plan, Art. V.F(ii),   c(ii).


{r089.00r-w006027r.}                                 I4
                   Case 15-12284-LSS                 Doc 559       Filed 02/14/20        Page 15 of 20



prior to the Effective Date of the Loan Agreements, the Claim Trusts are precluded from

borrowing under the Loan Agreement or,                     if a borrowing is made, it must       be immediately repaid

from the Claim Proceeds received before the Effective Date of the Loan Agreements. But the

Plan belies this argument: the Initial Funding "shall not be required to be reimbursed" by the

Claim Trusts.28 The Company is, simply, incomect in asserting that *all litigation proceeds,"

which were received before the Effective Date of the Loan Agreement, must be "first used to

satisff the amounts borrowed" under the Loan Agreement.2e

                                                          ARG

I.           Cause Exists to Reopen the Chapter 11 Cases

             37.         Pursuant to Section 350(b) of the Bankruptcy Code, a bankruptcy "case may be

reopened in the court in which such case was closed to administer assets, to accord relief to the

debtor, or for other cause." 11 U.S.C. $ 350(b); see also Fed. R. Bankr. P. 5010                       ("4   case may be

reopened on motion of the debtor or other party in interest pursuant to $ 350(b) of the Code.").

"Whether to reopen a closed bankruptcy case is committed to the discretion of the bankruptcy

couft." In re Shifano, Bankr. No.              12-   11   148(CSS) , 2013   V/L   85203 , at   *2 (Bankr. D. Del. Jan.   8,


2013) (quoting                   In re Canoe Mfe. Co.. Inc.,466 B.R. 251,261 (Bankr. E.D. Pa. 2012)).
Bankruptcy courts have broad discretion to reopen cases after an estate has been administered.

In re Lazy Days RV Center. Inc. , 724                F   .3d 418, 423 (3d Cir. 2013).

             38.         While the Bankruptcy Code does not define "other cause" or specify the type of

"reliefl sufficient to justify reopening a case, courts "generally look to whether reopening that

case   will benefit creditors." In re Shifano,2013 WL 85203, at*2. Courls                         have also considered a

number of nonexclusive factors, including: (1) the length of time that the case was closed; (2)


28   Id. (emphasis added).
29   Exhibir D.



{ 1089.00r   -woo6027l   .   }                                   15
               Case 15-12284-LSS            Doc 559     Filed 02/14/20       Page 16 of 20



whether a non-bankruptcy forum has jurisdiction to determine the issue which is the basis for

reopening the case; (3) whether prior litigation in the bankruptcy court determined that a state

court would be the appropriate forum to determine the rights, post-bankruptcy, of the parties; (4)

whether any parties would be prejudiced were the case reopened or not reopened; (5) the extent

of the benefit to the movant by reopening; and (6) whether it is clear at the outset that no relief

would be fofihcoming by granting the motion to reopen. See id.; In re PlusFunds Grp.. Inc., 492

B.R. 202, 209-10 (Bankr. S.D.N.Y. 2013).

         39.       It is well-established    that a bankruptcy couft may reopen bankruptcy cases to

interpret and enforce its prior orders and any agreements            it confirmed   pursuant to such orders.

See   Lazy Days' RV Center,124 F.3d at 423 (finding cause existed to reopen bankruptcy case in

order to interpret agreement incorporated into confirmed Chapter 11 plan); In re Landsource

Communities Devqlon4erl!-Ll,c, Bankr'. No. 08-1111I-KJC, 2020 WL 42843, at *7-8 (D. Del

Jan. 3, 2020) (affirming bankruptcy court's order reopening case to resolve dispute regarding

injunction and release provisions in its confirmation order); In re Fibermark. Inc., 369 B.R. 761,

768-69 (Bankr. D.         Vt. 2007) (reopening bankruptcy     case   to interpret "key employee severance

plan" embodied within the debtors' confirmed               plan). "This is consistent with the general
principle that bankruptcy courts 'have broad authority under $ 1142 to order actions required to

ensure compliance with a confirmed           plan."' Fibermark, 369 B.R. at 168 (quoting In re Lacy,

304 B.R. 439,447 (D. Colo. 2004)).

         40.           It is equally well-established that reopening a bankruptcy     case is appropriate to

allow a trustee of the debtors' assets to administer those assets for the benefit of the estate's

creditors. See. e.g., In re Sweeny,275 B.R. 730,732 (Bankr.'W.D. Pa. 2002) (granting trustee's

motion to reopen bankruptcy case to entertain trustee's application to retain special counsel in

connection with a state courl action that constituted property of the debtor's bankruptcy estate);


{1089.001-w0060271.}                                  16
               Case 15-12284-LSS              Doc 559     Filed 02/14/20     Page 17 of 20



In re Stewart, 154 B.R.          7ll,7I1   (Bankr. N.D.   Ill. 1993) (granting   trustee's motion to reopen

bankruptcy case to administer assets debtor failed to disclose); see also Mendelsohn v. Ozer, 241

B.R. 503, 506 (E.D.N        .Y   . 1997) (finding it was an abuse of discretion for the bankruptcy court to

deny trustee's motion to reopen bankruptcy cases to administer proceeds from settlement of

claim that constituted property of the debtor's bankruptcy estate).

         41.           Here, there is compelling cause to reopen the Cases.        In contravention of the

confirmed Plan, and the Trust Agreements and Loan Agreements implementing the Plan, the

Company refuses to provide the Loans requested by the Trustee, which the Trustee has deemed

necessary    to effectuate the Trust Purpose, i.e., administer the Trust Assets. This Court, as the

Court that oversaw the Cases and conf,rrmed the Plan and implementing documents, "is well-

positioned to adjudicate claims related to those documents in particular, and in the context of this

chapter 11 case generally." See Fibermark,369 B.R. at 769 (granling motion                       to reopen

bankruptcy proceeding            to interpret a confirmed    employee severance plan where court was

"intimately familiar with the issues" from presiding over the chapter 11 cases); see also Laz)¡

Davs' RV Center, 124 F.3d at 423 (finding cause existed to reopen bankruptcy case in order to

interpret agreement incorporated into confirmed Chapter 11 plan).

         42.           As noted above, in seeking entry of an order closing the Cases, the Company

invoked the fact that it was funding the Claim Trusts as a rationale for why the Court could close

the Cases. At that time, there was no dispute over the administration of the Trust Assets.

However, that is no longer the case: now, in refusing to honor the Loan Requests, which were

made by the Trustee to fund Claim Trust Expenses expressly identified by the Trustee, the

Company is interfering with Trustee's administration of the Trust Assets, as contemplated and

provided for in the conhrmed Plan and implemented by, inter alia,the Loan Agreements. Such

interference warrants the Court's reopening of the Cases to interpret and enforce the Plan and its


{r08e.00r-w006027r.}                                    17
                Case 15-12284-LSS           Doc 559      Filed 02/14/20    Page 18 of 20



implementing documents and to ensure that the Trust Assets are properly administered for the

benefit of the beneficiaries of the Claim Trusts. See Sweeny, 275 B.R. at732 (granting trustee's

motion to reopen bankruptcy case to enteftain trustee's application to retain special counsel in

connection with a state court action that constituted properly of the debtor's bankruptcy estate).

II.      An Order is Warranted Compelling the Company to Comply With the Plan and
         Loan Agreement by Honoring the Loan Requests

          43.          "The court may direct the debtor to execute or deliver or to join in the execution

or delivery of any instrument required to effect a transfer of property dealt with by a confirmed

plan and to perform any other act . . . that is necessary for the consummation of the plan."           11


U.S.C. $ 1142(b). Pursuant to Section 1142(b), abankruptcy court has broad authority to take

such action to ensure implementation of the plan, even post-confirmation. See U.S. Trustee v.

Gryphon at Stone Mansion,Inc., 166 F.3d 55 2, 556 (3d Cir. 1999).

          44.          With this broad authority, a bankruptcy court may enter a post-confirmation

order necessary          to   ensure the proper execution and administration      of a   liquidating trust

established by a plan of reorganization. See Fruehauf Trailer 369 B.R. at 827-28 (finding that

adversary proceeding against former trustee            of   liquidating trust established under plan of

reorganization is a dispute arising from conduct "'necessary for the consummation of the plan'

under 11 U.S.C. S 1142(b)"); see also In re Consolidated Pioneer Mortg. Entities, 248 B.R. 369,

384 (B.A.P. 9th Cir. 2000) (holding that bankruptcy court did not err in convefting chapter            11


case   to chapter 7 post-confirmation, pursuant to Section 1142(b), where liquidation entity          was

not accomplishing the Plan's intended results).




{r089.001-w006027r.}                                   18
                   Case 15-12284-LSS               Doc 559    Filed 02/14/20    Page 19 of 20




             45.           Here, the Company's position with respect to the Trustee's request for a Loan

violates the confirmed Plan, and the Trust Agreements and Loan Agreements implementing the

Plan, and thereby interferes with the implementation and intended results of the Plan. Under

these circumstances, the Court can and should enter an order directing the Company to comply

with its obligations under the Plan and implementing documents.                   See   Consolidated Pioneer

248 B.R. at384 (citing 11 U.S.C. $ 1142) ("The bankruptcy courtproperly asserted its express,

equitable, and inherent authority over the fplan-created liquidation entity] and the remaining

estate property             in   order   to   square the unanticipated result   of [the liquidation entity's]
intransigence with the Code and Joint Plan provisions.")


                                                 NO PRIOR REQUEST

             46.           No prior motion for the relief requested herein has been made to this Court or

any other courl.

                                                     CONCLUSION

             47.           For the foregoing reasons, the Trustee respectfully requests that the Couft enter

an order: (i) reopening the Cases Bankruptcy Code Section 350 and Bankruptcy Rule 5010; (ii)

enforcing the Plan as against the reorganized the Company, by requiring                     it   comply with its

obligation under the Loan Agreements to fund the Trustee's Loan Requests; and (iii) granting

such other and further relief to the Claim Trusts as the Court may deem just and proper.




{ 1089.00r   -w0060271.)                                     19
                Case 15-12284-LSS         Doc 559    Filed 02/14/20     Page 20 of 20



                                               NOTICE

         48.         Notice of the Motion and the Proposed Order will be served by electronic mail,

facsimile, regular or overnight mail, and/or hand delivery to the following: (i) the Office of the

United States Trustee; (ii) the Reorganized Debtors; and          (iii) all   other persons who have

requested notice in the Debtor's Cases pursuant to Rule 2002      of Ihe Federal Rules of Bankruptcy

Procedure

Dated: February 14,2020
       Wilmington, Delaware


                                                                S. Cobb (No. 3157)
                                                          19 Market Street, Suite 1800
                                                         Wilmington, Delaware I 9801
                                                         Telephone: (302) 467-4400
                                                         Facsimile: (302) 467 -4450
                                                         Email: cobb@lrclaw.com

                                                         -and-

                                                         BRO\ilN RUDNICK LLP
                                                         Robert Stark, Esq.
                                                         Sigmund S. Wissner-Gross, Esq.
                                                         7 Times Square
                                                         New York, New York 10036
                                                         Telephone: (212) 209 -4800
                                                         Email : rstark@brownrudnick.com
                                                                 swissner- gross@brownrudnick.com

                                                         Counsel,for Marc S. Kirschner, as Trustee
                                                         of the Millennium Corporate Claim Trust
                                                         and the Millennium Lender Claim Trust




{ 1089.001-w0060271. }                              20
